TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00629-CV


In re Ronald Earle, Travis County District Attorney




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


		On October 24, 2006, we issued a temporary order staying the trial court's October
20 order requiring Relator to provide certain documents to representatives of the Houston Chronicle
and Mike Hedges pending this Court's receipt and consideration of a response by the real parties in
interest.  See Tex. Gov't Code Ann. §§ 552.001-.353 (West 2004 & Supp. 2006).  After reviewing
the petition and the response, we lift our previous stay and deny the petition for writ of mandamus
as to both parties.  See Tex. R. App. P. 52.8.
		It is so ordered October 25, 2006.

  
						David Puryear, Justice	

Before Justices B.A. Smith, Puryear and Waldrop
Filed:   October 25, 2006
Do Not Publish